DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery (US 5,900,849) and further in view of Iaccarino (US 2014/0121966). 
As per claim 13, Gallery discloses a system for warning a user of a head-mounted display of potential collisions with obstacles (Abstract; column 2, lines 11-28; Figure 1, item 10 is a HMD), comprising:
one or more location-defining circuits for detecting first locations of an object at a plurality of points in time while the user moves the object around a real operating space to define a boundary of the real operating space (column 2, lines 11-28; column 4, lines 14-20 where the user carries the HMD to boundary positions beyond which movement is hazardous);
one or more circuits for user-location monitoring a second location of the user within the real operating space (col. 4, line 22-26 where a warning is provided when the 
performing a detection to determine when a distance between the second location of the user relative to the boundary is smaller than a predetermined alarm threshold (col. 4, line 22-26 where a warning is provided where the limits has been exceeded; Figure 3 and col. 5, line 23-30 where a proximity sensor generate a signal if the HMD comes within a predetermined range of another object, where an object is considered an obstacle), and in response to the detection, triggering an alarm on the head-mounted display to provide an indication to the user of a potential collision with the obstacles (col. 4, line 22-29 where a visual warning or audio alarm is triggered).
It is noted Gallery does not explicitly teach wherein defining the boundary includes determining at least one corner of a polygon based on the first locations of the object detected at the plurality of points in time. However, this is known in the art as taught by Iaccarino. Iaccarino discloses a method of defining a boundary where a polygon based on a plurality boundary points is used ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iaccarino into Gallery because Gallery a method of collision avoidance by generating a boundary and Iaccarino further discloses the boundary could be a polygon for the purpose of reducing processing time.
s 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery (US 5,900,849) and Iaccarino (US 2014/0121966), and further in view of Kropinski et al. (US 7,403,101) and Ogawa et al. (US 2016/0152184).
As per claim 14, Gallery and Iaccarino demonstrated all the elements as disclosed in claim 13.
It is noted Gallery and Iaccarino do not explicitly teach
wherein one or more circuits for object-location monitoring that monitor a third location of the object held by the user within the real operating space, perform a second detection to determine when a second distance between the third location of the object relative to the boundary is smaller than the predetermined alarm threshold. However, this is known in the art as taught by Kropinski. Kropinski discloses a collision avoidance system in which the intensity of the alarm increases as the moving vehicle (sel) approaches the unattended parked vehicle (obstacle) within a predetermined threshold (col. 6- 7, claim 16; as for monitoring a third location, since Gallery and Iaccarino already teach monitoring a location, it would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention to extend the method to more points for the purpose of increase utility of the method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the Kropinski into Gallery and Iaccarino for the purpose of increasing user awareness.
It is further noted Gallery, Iaccarino and Kropinski do not explicitly teach in response to the second detection, trigger the alarm on the head-mounted display to provide a second indication to the user of a second potential collision with the 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fields into Gallery, Iaccarino and Kropinski because Gallery, Iaccarino and Kropinski disclose a method of collision avoidance and Fields further discloses alarms could be generated within a threshold for the purpose of increasing user awareness.

 As per claim 15, Gallery, Iaccarino, Kropinski and Ogawa demonstrated all the elements as disclosed in claim 14, and Kropinski further discloses
if the detection determines that the distance between the second location of the user relative to the boundary is smaller than the predetermined alarm threshold, the alarm increases in intensity as the user gets closer to the boundary. Kropinski discloses a collision avoidance system in which the intensity of the alarm increases as the moving vehicle (self) approaches the unattended parked vehicle (obstacle} within a predetermined threshold (col. 6- 7, claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention ta incorporate the teaching of the Kropinski into Gallery, Iaccarino and Ogawa for the purpose of increasing user awareness.


the alarm is a visual alarm or an audible alarm that is accompanied by a vibratory alarm on the object if the second detection determines that the second distance between the third location of the object relative to the boundary is smaller than a second predetermined alarm threshold. However, this is known in the art as taught by Kropinski. Kropinski discloses a collision avoidance system in which the intensity of the alarm increases as the moving vehicle (sel) approaches the unattended parked vehicle (obstacle) within a predetermined threshold (col. 6- 7, claim 16; as for monitoring a third location, since Gallery and Ogawa already teach monitoring a location, ii would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention to extend the method to more points for the purpose of of increase utility of the method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the Kropinski into Gallery, Iaccarino, Kropinski and Ogawa for the purpose of increasing user awareness.
As per claim 17, Gallery, Iaccarino, Kropinski and Ogawa demonstrated all the elements as disclosed in claim 14, and Kropinski further discloses
If the second detection determines that the second distance between the third location of the object relative to the boundary is smaller than the predetermined alarm threshold, the alarm increases in intensity as the object gets closer to the boundary. Kropinski discloses a collision avoidance system in which the intensity of the 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention ta incorporate the teaching of the Kropinski into Gallery, Iaccarino and Ogawa for the purpose of increasing user awareness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery (US 5,900,849), Iaccarino, and further in view of Fields (US 2010/0222099).
As per claim 18, Gallery and Iaccarino demonstrated all the elements as disclosed in claim 13.
It is noted Gallery and Iaccarino do not explicitly teach wherein the alarm is accompanied by a vibratory alarm on the head-mounted display if the detection determines that the distance between the second location of the user relative to the boundary is smaller than a second predetermined alarm threshold, However, this is known in the art as taught by Fields. Fields discloses a device in which the vibration or audible alarm increases intensity after the second threshold is exceeded after the first threshold ([0031]).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fields into Gallery and Iaccarino because Gallery and Iaccarino disclose a method of collision avoidance and Fields further discloses alarms could be generated within a threshold for the purpose of increasing user awareness.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery and Iaccarino, and further in view of Montgomery et al. (US 2010/0156906).
As per claim 19, Gallery and Iaccarino demonstrated all the elements as disclosed in claim 13.
It is noted Gallery and Iaccarino do not explicitly teach detecting an issuance of a repositioning command from the user, and repositioning a virtual representation of the user in a virtual space. However, this is known in the art as taught by Montgomery et al., hereinafter Montgomery. Montgomery discloses a virtual camera (user position) could be repositioned by an input in a virtual environment (00437).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Montgomery into Gallery and Iaccarino for the purpose of increasing user awareness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery (US 5,900,849) and Iaccarino (US 2014/0121966), and further in view of Williams (US 2015/0091451).
As per claim 20, Gallery and Iaccarino demonstrated all the elements as disclosed in claim 13, and Gallery further discloses the alarm is a visual alarm (col. 4, line 24-28).
It is noted Gallery and Iaccarino do not explicitly teach reducing a brightness of the visual alarm after a predetermined period of time. However, this is known in the art as taught by Williams. Williams discloses a lighting control device in which lighting is dimmed after a second threshold (Figure 4c, ti2 of a first threshold (17).
.
Allowable Subject Matter
Claims 1-12 are allowed.

Response to Arguments
Applicant’s arguments, see Argument, filed July 29, 2021, with respect to the rejection of claim 13 under Gallery (US 5,900,849) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gallery and further in view of Iaccarino (US 2014/0121966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        September 11, 2021